PER CURIAM.
The defendant appeals his conviction for racketeering. He argues that the trial court erred in: (1) denying his motion for judgment of acquittal; (2) admitting into evidence certain of his and his associates’ past judgments of convictions; (3) overruling his objection to a question which the state posed to a witness; and (4) entering an order for costs of prosecution in the amount of $4,000 and a separate order assessing an additional $100 for costs of prosecution where its oral pronouncement was that it would impose costs of prosecution in the amount of $4,000.
As to the first three arguments, we affirm without discussion. As to the fourth argument, the state properly concedes error. See State v. Akins, 69 So.3d 261, 269 (Fla.2011) (“[Wjhen there is a discrepancy between the written sentence and the oral pronouncement, the oral pronouncement prevails.”) (citation and internal quotations omitted). Accordingly, we reverse on this fourth argument only and remand to the trial court with directions to vacate that portion of the order assessing additional charges which included an additional $100 for costs of prosecution.

Affirmed in part, reversed in part, and remanded with directions.

TAYLOR, GERBER and LEVINE, JJ., concur.